Detailed Action

Drawings

Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A data communication unit for collecting meter reading data in claims 1 and 13. The term “data communication unit” is a generic placeholder that 
At least one wired communication module for performing wired communication in claim 1. The term “wired communication module” is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. The applicant’s specification describes the module as a component used to receive meter data via wire communication. Therefore, the examiner has interpreted the claimed wired communication module as a wired communication receiver.
 At least one wireless communication module for performing wireless communication in claim 1. The term “wireless communication module” is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. The applicant’s specification describes the module as a component used to receive meter data via wireless communication. Therefore, the examiner has interpreted the claimed wireless communication module as a wireless communication receiver.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2-11, each claim recites in line 1 “The unit according to”. Claim 1 defines a data concentration unit and a data communication unit. It is unclear if data concentration unit according to”.

In regards to claim(s) 3-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, the claim recites in line 3 “at least one of the HS-PLC communication modules”. The word “the” in front of the limitation(s) “HS-PLC communication modules” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 3 only defines a single HS-PLC communication module. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at least one of the HS-PLC communication module[[s]]”.

In regards to claim 6, the claim recites in line 2 “into the universal slot”. Claim 2 recites a plurality of slots. It is unclear to which of the plurality of slots the limitation of line 2 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “into [[the]] a universal slot of the plurality of universal slots”

In regards to claim 7, the claim recites in lines 3-4 “in which the middleware included in”. The word “the” in front of the limitation(s) “middleware” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “in which [[the]] a middleware included in”.

In regards to claim(s) 8-12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 7.

In regards to claim 8, the claim recites in line 3 “and the power metering wired communication modem” and in lines 4-5 “and the power metering wireless communication modem”. Claim 1 a plurality of wired modems and a plurality of wireless modems. It is unclear to which of the plurality of wired modems the limitation recited in line 3 is referring. Also, it is unclear to which of the plurality of wireless modems the limitation recited in lines 4-5 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 3 “and one of the power metering wired communication modems” and in lines 4-5 “and one of the power metering wireless communication modems”.
Also, the claim recites in line 5 “transmits the check results to”. The word “the” in front of the limitation(s) “check results” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has 

In regards to claim(s) 9-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 9, the claim recites in line 2 “manages the log data”. The claim previously defines that log data for each process is stored. It is unclear to which process belongs the log data recited in line 2. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “manages the log data of each of the processes”.

In regards to claim(s) 10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.
Furthermore, the claim recites in line 1 “analyzes the log data”. Claim 9 previously defines that log data for each process is stored. It is unclear to which process belongs the log data recited in line 1. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “analyzes the log data of each of the processes”.

In regards to claim 12, the claim recites in line 1 “The apparatus according to claim 7”. The word “the” in front of the limitation(s) “apparatus” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not data concentration unit according to claim 7”.

In regards to claim 13, the claim recites in line 7-8 “in which the collecting of the meter reading data”. The claim previously defines meter reading data in line 2 and in line 6. It is unclear if the limitation of lines 7-8 are referring to the data defines in line 2 or to the data defined in line 6. For this reason, the claim is indefinite. The examiner has interpreted line 6 of the claim in the following way in order to advance prosecution: “collecting, by a processing module, the meter reading data for the plurality of customers”.

In regards to claim(s) 14-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 15, the claim recites in part “checking, by the middleware, a communication state between the wired communication module and the power metering wired communication modem and a network state between the wireless communication module and the power metering wireless communication modem; and transmitting, by the middleware, the check results for the communication state and the network state to a remote meter reading server”. The word “the” in front of the limitation(s) “wired communication module”, “power metering wired communication modem”, “wireless communication module”, “power metering wireless communication modem” and “check a wired communication module and [[the]] a power metering wired communication modem and a network state between [[the]] a wireless communication module and [[the]] a power metering wireless communication modem; and transmitting, by the middleware, [[the]] check results for the communication state and the network state to a remote meter reading server”.

In regards to claim(s) 16-18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim 17, the claim recites in line 5 “on a basis of the log data”. Claim 16 previously defines that log data for each process is stored. It is unclear to which process belongs the log data recited in line 5. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “on a basis of the log data of each of the processes”.

In regards to claim 18, the claim recites in line 3 “the check results to”. Claim 15 defines check results for communication state and check results for the network state. It is unclear if the results recited in line 3 are referring to the results of the communication state, to the results of the network state or both. For this reason, the claim is indefinite. for the communication state and the network state to”.

In regards to claim 19, the claim recites in line 2 “receiving, by the middleware included in the middleware layer”. The word “the” in front of the limitation(s) “middleware” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted has assumed that the claim is dependent on claim 14 in order to advance prosecution.

In regards to claim 20, the claim recites in lines 2-3 “supplying power to the wired communication module and the wireless communication module in a PoE method”. The word “the” in front of the limitation(s) “wired communication module” and “wired communication module” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 15 in order to advance prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A).

In regards to claim 1, Leach teaches a host AMR device (data concentration unit), the unit comprising a receiver (data communication unit) for collecting meter reading data of a plurality of customers through communications with client AMR devices (power metering communication modems) respectively connected to watt-hour meters provided for the plurality of customers [fig. 1, fig. 3 element 302, col. 2 L. 16-22, col. 3 L. 57-67, col. 7 L. 3-5, col. 8 L. 10-14]. Leach further teaches that the data communication unit comprises a two or more slots used to connect two or more receivers (communication modules) that permit the data concentration unit to communicate with power metering wired communication modems and power metering wireless communication modems [fig. 2 element 230 and 232, col. 3 L. 48-52, col. 5 L. 34-40, col. 7 L. 29-47]. This teaching means that the data communication unit includes at least one wired communication module for performing wired communication with power metering wired communication modems, and at least one wireless communication module for performing wireless communication with power metering wireless communication modems. Also, Leach teaches that the wired communication module and the wireless communication module are inserted and provided into the slots [fig. 2 element 230 and 232, col. 7 L. 29-31].
Leach does not explicitly teach that the slots are provided using a substrate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lee’s teachings of using a substrate to implement the plurality of slots in the concentration unit taught by Leach because a substrate provides a simple and a cheap way to build the circuitry of the concentration unit.

In regards to claim 2, the combination of Leach and Lee, as applied in claim 1 above, further teaches that the substrate includes a plurality of universal slots, and the wired communication module and the wireless communication module are inserted into the universal slots and operated [see Leach fig. 2 elements 230 and 232, col. 5 L. 34-40, col. 7 L. 29-31, see Lee fig. 2 elements 20, 31, 33 and 35].

In regards to claim 4, the combination of Leach and Lee, as applied in claim 1 above, further teaches that the slots are used to selectively insert according to user’s settings communication modules each using any known type of wired/wireless communication protocols [see Leach col. 7 L. 29-47]. The combination does not explicitly teach that the communication protocols can include Zigbee, WiSUN and LoRa. However, the examiner takes official notice that Zigbee, WiSUN and LoRa are well known wireless communication protocols that are used to communicate data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
The aforementioned teachings mean when Zigbee, WiSUN and LoRa protocols are used for communication, the wireless communication module includes a Zigbee communication module, a WiSUN communication module, and a LoRa communication module, and that at least one of the Zigbee communication module, the WiSUN communication module, and the LoRa communication module is selectively inserted into the substrate according to user's setting.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A) as applied to claim 2 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

In regards to claim 3, the combination of Leach and Lee, as applied in claim 1 above, further teaches that the slots are used to selectively insert according to user’s settings communication modules each using any known type of wired/wireless communication protocols [see Leach col. 7 L. 29-47]. However, the combination does not explicitly teach that the communication protocols can include HS-PLC and HPGP.
On the other hand, AAPA teaches that it is well known in the art that HS-PLC and HPGP protocols can be used to communicate meter data [see applicant’s specification par. 0005]. 

The combination of Leach, Lee and AAPA teaches that slots are used to insert communication modules that comprise communication protocols [see leach col. 7 L. 29-47] and that well known communication protocols HS-PLC and HPGP protocols [see applicant’s specification par. 0005]. These teachings mean that when HS-PLC and HPGP protocols are used for communication, the wired communication module includes an HS-PLC communication module and an HPGP communication module, and that at least one of the HS-PLC communication module and the HPGP communication module is selectively inserted into the substrate according to user's setting.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A) as applied to claim 2 above, and further in view of Zimmer e al. (US-7,543,287).

In regards to claim 6, the combination of Leach and Lee, as applied in claim 1 above, further teaches that the data concentration unit comprises a processing device [see Leach fig. 2 elements 208]. However, the combination does not teach that the processing device is implemented as a processing module that is inserted into a universal slot of the plurality of universal slots and operated.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zimmer’s teachings of implementing the processing device as a processing module insertable in a universal slot in the concentration unit taught by the combination because it will permit a user to replace the processing device without replacing the entire substrate.

Claim(s) 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A) and Zimmer e al. (US-7,543,287) as applied to claim 6 above, and further in view of Ratiu et al. (US-7,956,767) and Kotecha et al. (US-9,277,018).

In regards to claim 7, the combination of Leach, Lee and Zimmer, as applied in claim 6 above, teaches that the processing module executes a software platform to collect the meter reading data of the plurality of customers [see Leach col. 5 L. 7-12]. However, the combination does not teach that the software platform includes an application layer, a middleware layer, and an operating system layer.
On the other hand, Ratiu teaches that software platform of the processing device of the data concentration unit includes an operating system (operating system layer) and applications (application layer) [fig. 1 elements 152 and 154].

The combination of Leach, Lee, Zimmer and Ratiu, does not teach that the software platform includes a middleware layer.
On the other hand, Kotecha teaches that a system comprising an application layer can comprise a middleware layer that manages resources assigned to applications in the application layer [col. 5 L. 29-31]. This teaching means that the middleware layer includes a middleware that performs system resource management assigned to at least one application belonging to the application layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kotecha’s teachings of a middleware layer that manages resources used by applications in the application layer in the concentration unit taught by the combination because it will permit the concentration unit to perform its functions more efficiently.

In regards to claim 13, the combination of Leach, Lee, Zimmer, Ratiu and Kotecha, as shown in the rejections of claims 1,6 and 7 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. 

In regards to claim 14, the combination of Leach, Lee, Zimmer, Ratiu and Kotecha, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A), Zimmer e al. (US-7,543,287) and Ratiu et al. (US-7,956,767) and Kotecha et al. (US-9,277,018) as applied to claims 7 and 13 above, and further in view of Myoung et al. (US-8,957,784) and Park (US-10,701,408).

In regards to claim 8, the combination of Leach, Lee, Zimmer, Ratiu and Kotecha, as applied in claim 7 above, does not teach that the middleware checks a communication state between the wired communication module inserted into the substrate and one of the power metering wired communication modems and a network state between the wireless communication module inserted into the substrate and one of the power metering wireless communication modems.
On the other hand, Myoung teaches that the middleware can check the communication state between any power metering modem and modem in the concentration unit [col. 3 L. 38-42, L. 51-59 and L. 66-67, col. 4 L. 1-3]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Myoung’s teachings of a middleware analyzing the communication state between modems in the concentration unit taught by the combination because it will permit the concentration unit to perform communication with other modems reliably based on the communication state.

The combination teaches that data collected by the concentration unit is transmitted to a remote meter server [see Leach col. 3 L. 1-3]. However, the combination does not teach that check results are transmitted to the remote meter reading server.
On the other hand, Park teaches that the check results can be transmitted to the server [col. 11 L. 35-39].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Park’s teachings of transmitting the check results to the server in the concentration unit taught by the combination because it will permit the server to also know the communication state between modems and make the accessible to a user.
In regards to claim 9, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as applied in claim 8 above, teaches that the middleware collects data regarding the communication state between modems [see Myoung col. 3 L. 66-67, col. 4 L. 1-7]. This teaching means that the middleware stores log data for each process executing at least one application and manages the log data for each process.

In regards to claim 10, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as applied in claim 9 above, teaches that the middleware analyzes the log data of each of the processes to check the communication state and the network state [see Myoung col. 3 L. 51-59 and L. 66-67, col. 4 L. 1-3].

In regards to claim 11, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as applied in claim 8 above, teaches that the middleware transmits the check results to the server using a network [see Leach fig. 3, see Park col. 11 L. 35-39]. Furthermore, the combination teaches that an administrator can access the data received by the server using a user interface [see Leach fig. 4, col. 11 L. 45-55, col. 12 L. 48-51].  These teachings mean that the application layer includes a network management application, and the middleware transmits the check results to an administrator terminal through the network management application.

In regards to claim 15, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as shown in the rejection of claim 8 above, teaches the claimed limitations.
In regards to claim 16, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as shown in the rejection of claim 9 above, teaches the claimed limitations.

In regards to claim 17, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as shown in the rejection of claim 10 above, teaches the claimed limitations.

In regards to claim 18, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, Myoung and Park, as shown in the rejection of claim 11 above, teaches the claimed limitations.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US-7,185,131) in view of Lee (KR-2003/0054648A), Zimmer e al. (US-7,543,287) and Ratiu et al. (US-7,956,767) and Kotecha et al. (US-9,277,018) as applied to claims 7 and 13 above, and further in view of Bapat (US-8,752,039).

In regards to claim 8, the combination of Leach, Lee, Zimmer, Ratiu and Kotecha, as applied in claim 7 above, teach that the software platform comprises an operating system and that the software platform is upgradable by communicating with an external terminal [see Leach col. 5 L. 7-15, see Ratiu fig. 1 element 154]. However, the combination does not teach that the middleware receives a request for operating system upgrade, the middleware receives an image of an operating system through 
On the other hand, Bapat teaches that a device can receive an image of a new operating system [fig. 4 step 410, abstract L. 3-8]. This teaching means that a middleware receives a request for an operating system upgrade by receiving an image a new operating system through communication with an external terminal. Furthermore, Bapat teaches that that the middleware performs the operating system upgrade on a basis of the image of the operating system [fig. 4, abstract L. 8-16].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bapat’s teachings of upgrading the operating system in the concentration unit taught by the combination because it will permit the system to upgrade the operating system of the concentration unit without taking the unit offline [see Bapat col. 5 L. 33-35].

In regards to claim 19, the combination of Leach, Lee, Zimmer, Ratiu, Kotecha, and Bapat, as shown in the rejection of claim 12 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 5, the prior art cited in this office action does not teach either by anticipation or combination the following limitation: a switch module selectively supplying power to communication modules included in the data communication unit in a Power of Ethernet (PoE) method according to input information in which the switch module is designed in a modular type and inserted into a universal slot of the plurality of universal slots.

In regards to claim 20, the prior art cited in this office action does not teach either by anticipation or combination the following limitation: selectively supplying power to the wired communication module and the wireless communication module in a PoE method according to input information, by a switch module designed in a modular type and inserted into the substrate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685